Citation Nr: 1427699	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  10-32 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent prior to April 16, 2012, for a traumatic brain injury (TBI).

2.  Entitlement to an initial rating greater than 70 percent effective April 16, 2012, for a TBI.

3.  Entitlement to an initial rating greater than 50 percent for anxiety disorder.

4.  Entitlement to an initial rating greater than 30 percent for Parkinson's disease peripheral neuropathy of the right upper extremity.

5.  Entitlement to an initial rating greater than 30 percent for Parkinson's disease balance impairment with bradykinesia.

6.  Entitlement to an initial rating greater than 20 percent for Parkinson's disease peripheral neuropathy of the left upper extremity.

7.  Entitlement to an initial rating greater than 10 percent for Parkinson's disease peripheral neuropathy of the right lower extremity.

8.  Entitlement to an initial rating greater than 10 percent for Parkinson's disease peripheral neuropathy of the left lower extremity.

9.  Entitlement to an initial rating greater than 10 percent for Parkinson's disease loss of automatic movements.

10.  Entitlement to an initial compensable rating for Parkinson's disease speech changes.

11.  Entitlement to an initial compensable rating for Parkinson's disease sexual dysfunction.

12.  Entitlement to an earlier effective date than April 25, 2008, for a grant of service connection for anxiety disorder.

13.  Entitlement to an earlier effective date than April 10, 2012, for a grant of service connection for Parkinson's disease peripheral neuropathy of the right upper extremity.

14.  Entitlement to an earlier effective date than April 10, 2012, for a grant of service connection for Parkinson's disease balance impairment with bradykinesia.

15.  Entitlement to an earlier effective date than April 10, 2012, for a grant of service connection for Parkinson's disease peripheral neuropathy of the left upper extremity.

16.  Entitlement to an earlier effective date than April 10, 2012, for a grant of service connection for Parkinson's disease peripheral neuropathy of the right lower extremity.

17.  Entitlement to an earlier effective date than April 10, 2012, for a grant of service connection for Parkinson's disease peripheral neuropathy of the left lower extremity.

18.  Entitlement to an earlier effective date than April 10, 2012, for a grant of service connection for Parkinson's disease loss of automatic movements.

19.  Entitlement to an earlier effective date than April 10, 2012, for a grant of service connection for Parkinson's disease speech changes.

20.  Entitlement to an earlier effective date than April 10, 2012, for a grant of service connection for Parkinson's disease sexual dysfunction.

21.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from March 1964 to March 1967.

This matter comes before the Board on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted, in pertinent part, the Veteran's claim of service connection for a TBI (which was characterized as traumatic brain injury (also claimed as memory loss)), assigning a 10 percent rating effective April 25, 2008.  The RO also denied the Veteran's claims of service connection for paresthesia of the left upper extremity, to include as due to a service-connected TBI (which was characterized as left upper extremity paresthesia (claimed as numbness of arms and hands)), and for paresthesia of the right upper extremity, to include as due to a service-connected TBI (which was characterized as right upper extremity paresthesia (claimed as numbness of arms and hands)).

In June 2011 and in March 2012, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  

In November 2012 correspondence which was submitted to the RO and included in the Veteran's Virtual VA paperless claims file, the Veteran expressed an intent to withdraw his claim for an initial rating greater than 70 percent effective April 16, 2012, for a TBI.  It appears that this correspondence was not available to the Board at the time of its February 2013 decision as it had not been scanned in to the Veteran's Virtual VA paperless claims file until after that decision was promulgated.

In a February 2013 rating decision, the RO assigned a higher initial 70 percent rating effective April 16, 2012, for the Veteran's service-connected TBI.  The RO also granted service connection for anxiety disorder (claimed as posttraumatic stress disorder (PTSD)), assigning a 50 percent rating effective August 25, 2008.  Because the initial ratings assigned to the Veteran's service-connected TBI are not the maximum ratings available for this disability, this claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  The Veteran disagreed with the February 2013 rating decision in November 2013, seeking a higher initial rating for his service-connected anxiety disorder and an earlier effective date for the grant of service connection for this disability.

In April 2013, the Board denied the Veteran's higher initial rating claim for a TBI and remanded the Veteran's service connection claims for paresthesia of the left upper extremity and of the right upper extremity, each to include as due to a service-connected TBI, to the RO/AMC.  The Board also inferred a TDIU claim and remanded this claim to the RO/AMC.  See also Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Veteran, through an attorney, and VA's Office of General Counsel filed a Joint Motion for Remand with the United States Court of Appeals for Veterans Claims (Court) requesting that the Court vacate and remand the Board's April 2013 denial of his claim for an initial rating greater than 10 percent prior to April 16, 2012, for a TBI.  In the Joint Motion, the Veteran expressly withdrew his claim for an initial rating greater than 70 percent effective April 16, 2012, for a TBI.  The Court granted the Joint Motion in an October 2013 Order.  Thus, this issue is as stated on the title page of this decision.

In a May 2013 rating decision, the RO granted the Veteran's claims of service connection for Parkinson's disease peripheral neuropathy of the right upper extremity, assigning a 30 percent rating effective April 10, 2012, Parkinson's disease balance impairment with bradykinesia, assigning a 30 percent rating effective April 10, 2012, Parkinson's disease peripheral neuropathy of the left upper extremity, assigning a 20 percent rating effective April 10, 2012, Parkinson's disease peripheral neuropathy of the right lower extremity, assigning a 10 percent rating effective April 10, 2012, Parkinson's disease peripheral neuropathy of the left lower extremity, assigning a 10 percent rating effective April 10, 2012, Parkinson's disease loss of automatic movements, assigning a 10 percent rating effective April 10, 2012, and for Parkinson's disease speech changes and Parkinson's disease sexual dysfunction, assigning zero percent ratings for each of these disabilities effective April 10, 2012.  The Veteran disagreed with this decision in November 2013 with respect to the initial ratings assigned for his service-connected Parkinson's disease and its residuals and requested earlier effective dates for the grant of service connection for each of these disabilities.

In February 2014, the Veteran revoked his former power of attorney and appointed the Disabled American Veterans (DAV) to represent him before VA.

The issues of entitlement to higher initial ratings for anxiety disorder and for Parkinson's disease and its residuals, entitlement to earlier effective dates for the grant of service connection for anxiety disorder and for Parkinson's disease and its residuals, and entitlement to a TDIU are all addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.

This appeal has been processed in part through VA's Virtual Benefits Management System (VBMS) paperless claims file system.  A review of the documents included in the Veteran's VBMS paperless claims file shows that they are relevant to the currently appealed claims.  Accordingly, the AOJ should account for the existence of the Veteran's VBMS paperless claims file in any future consideration of these claims.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The record evidence shows that, prior to April 16, 2012, the Veteran's service-connected TBI was manifested by, at worst, mild impairment in the facets of cognitive impairment and other residuals of a TBI due to such symptoms as memory loss, mildly impaired judgment, and occasionally inappropriate social interaction; there is no record evidence of multi-infarct dementia with brain trauma.

2.  On November 21, 2012, prior to the promulgation of a decision in the appeal, the RO received notification from the Veteran, through his authorized representative, that a withdrawal of his appeal for an initial rating greater than 70 percent effective April 16, 2012, for a TBI is requested; it is not clear from a review of the Veteran's VBMS paperless claims file why this document was not scanned in to VBMS until after the Board's April 2013 decision was promulgated.

3.  On October 9, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through a Joint Motion for Remand filed by his authorized representative and VA's Office of General Counsel with the Court, that a withdrawal of his appeal for an initial rating greater than 70 percent effective April 16, 2012, for a TBI is requested.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 10 percent prior to April 16, 2012, for a TBI have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Codes (DCs) 8045, 9304 (effective prior to October 23, 2008); 38 C.F.R. § 4.124a, DC 8045 (2013).

2.  The criteria for withdrawal of an appeal for an initial rating greater than 70 percent effective April 16, 2012, for a TBI by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

The Veteran's higher initial rating claim for a TBI is a "downstream" element of the RO's grant of service connection for this disability in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In September 2008, VA notified the Veteran of the information and evidence needed to substantiate and complete this claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the September 2008 VCAA notice letter was issued prior to the currently appealed rating decision issued in June 2009; thus, this notice was timely.  Because the Veteran's claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the notices provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board is aware of the decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) in which the Court held that, for an increased-compensation claim, section § 5103(a) requires, at a minimum, VA notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Relying on the informal guidance from VA's Office of General Counsel (OGC) and a VA Fast Letter issued in June 2008 (Fast Letter 08-16; June 2, 2008), the Board finds that Vazquez-Flores is not applicable.  According to OGC, because this claim concerns an appeal from an initial rating decision, VCAA notice obligations are satisfied fully once service connection has been granted.  Any further notice and assistance requirements are covered by 38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the appeals process, upon the filing of a timely NOD with respect to the initial rating or effective date assigned following the grant of service connection.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Virtual VA claims file also has been reviewed.  The Veteran further does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  The VLJ specifically noted the issues as including entitlement to an increased rating for a TBI.  The VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  The VLJ specifically asked the Veteran about continuity of the Veteran's TBI symptomatology since active service. 

Moreover, neither the Veteran nor his current service representative (whom he appointed in March 2012, well after his Board hearing) has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  The VLJ asked questions to draw out the evidence which demonstrated worsening of the Veteran's service-connected TBI, the only element of the claim in question.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran has been provided with VA examinations which address the current nature and severity of his service-connected TBI.  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Higher Initial Rating for a TBI

The Veteran contends that his service-connected TBI is more disabling than currently evaluated.  He specifically contends that his TBI is totally disabling and he is entitled to a 100 percent rating as a result.

Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where, as in this case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected TBI currently is evaluated as 10 percent effective August 25, 2008, and as 70 percent effective April 16, 2012, under 38 C.F.R. § 4.124a, DC 8045.  See 38 C.F.R. §§ 4.124a, DCs 8045, 9304 (effective prior to October 23, 2008); 38 C.F.R. § 4.124a, DC 8045 (2012).

The criteria for evaluating a TBI were revised during the pendency of this appeal, see 73 Fed. Reg. 54693 (Sept. 23, 2008), and the effective date for these revisions is October 23, 2008.  See also 38 C.F.R. § 4.124a, Note (5).  Note (5) to § 4.124a also states that a Veteran may request review under the new regulations and a rating under the revised criteria will not have an effective date prior to October 23, 2008.

The rating criteria in effect prior to October 23, 2008 provide that, for brain disease due to trauma, purely neurological disabilities, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following trauma to the brain, will be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8207). Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under DC 9304.  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under DC 9304 are not assignable in the absence of multi-infarct dementia associated with brain trauma.  38 C.F.R. §§ 4.124a, DCs 8045, 9304 (effective prior to October 23, 2008).

Revised DC 8045 states that there are three main areas of dysfunction that may result from a TBI and have profound effects on functioning: cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical. Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, DC 8045 (2013).

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain. Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive. Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others. In a given individual, symptoms may fluctuate in severity from day to day. VA is to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction. Subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, should be evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified." However, VA is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table.

VA is to evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified."  The Board notes in this regard that the Veteran has been diagnosed as having anxiety disorder and service connection currently is in effect for this disability, evaluated as 50 percent disabling effective August 25, 2008.  Accordingly, evaluation of the Veteran's emotional/behavioral dysfunction due to his service-connected TBI is not required. 

VA is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI. For residuals not listed in 38 C.F.R. § 4.124a, DC 8045, that are reported on an examination, VA is to evaluate under the most appropriate diagnostic code. Each condition is to be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition. The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

DC 8045 instructs that VA should consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. 

The table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms. It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total." Not every facet has every level of severity, however. The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling. A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets. If no facet is evaluated as "total," the overall percentage evaluation is assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent. For example, a 70 percent evaluation is assigned if 3 is the highest level of evaluation for any facet.

The current version of DC 8045 contains the following notes:

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of a Traumatic Brain Injury Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code. In such cases, do not assign more than one evaluation based on the same manifestations. If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions. However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone. These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

Note (4): The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of a traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning. This classification does not affect the rating assigned under DC 8045.

Note (5): A Veteran whose residuals of a traumatic brain injury are rated under a version of 38 C.F.R. § 4.124a, DC 8045, in effect before October 23, 2008 may request review under DC 8045, irrespective of whether his disability has worsened since the last review. VA will review that Veteran's disability rating to determine whether the Veteran may be entitled to a higher disability rating under DC 8045. A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 CFR § 3.114, if applicable.  38 C.F.R. § 4.124a, DC 8045 (2013).

Factual Background

The Veteran's service treatment records show that, at his enlistment physical examination in February 1964, he denied all relevant medical history.  Clinical evaluation showed that he was "found to be physically qualified for enlistment."  No defects were noted.  

While on authorized leave visiting his relatives in August 1964, the Veteran was involved in a motor vehicle accident (MVA) when the vehicle he was riding in "lost control while rounding a curve at excessive speed and turned over several times.  [The Veteran] was knocked unconscious."  X-rays were taken and were "negative for fracture."  The diagnosis was mild brain concussion.  This injury was considered to have been incurred in the line of duty.

At his separation physical examination in March 1967, clinical evaluation of the Veteran was completely normal.  

When he filed his service connection claim for a TBI in August 2008, the Veteran stated that his TBI symptoms included seizures, memory loss, headaches, and numbness in his arms and hands.

On VA examination in February 2009, the Veteran's complaints included headaches that were "occasionally frontal and occasionally occipital," lasting from 30-60 minutes, and included "occasional throbbing," occasional "dizziness or vertigo, but not very often," trouble falling and staying asleep, occasional malaise, occasional balance problems, mild memory impairment since his in-service MVA, "problems making decisions," occasional numbness "from his neck down to his arms and into his fingers bilaterally" with "some weakness in his arms" since his in-service MVA, and occasional irritability and restlessness.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran stated that, although he had no memory of his in-service MVA, "[h]is memory starts eight days after the accident."  There were no visual symptoms with his headaches which "can occur at variable times of the day.  He has anywhere between zero and two headaches per week."  He denied any weakness or paralysis, fatigue, mobility problems, decreased attention and concentration, speech or swallowing difficulties, bowel or bladder problems, erectile dysfunction, visual or hearing problems, decreased sense of taste or smell, hypersensitivity to sound or light, and heat or cold intolerance.  The Veteran reported a history of a seizure "some time in the 1970s" but no further seizures.  He also reported that his symptoms were stable.  He denied that his symptoms had any effect on his activities of daily living.  He currently was working "anywhere between 12 and 16 hours per week, doing some grounds cleaning work."  He had retired in 2000 from full-time employment.

Physical examination in February 2009 showed "Grade 5" motor function "throughout the upper and lower extremities," intact sensation to light touch in the bilateral lower extremities, "somewhat slow" rapid alternating movements in the upper extremities, heel to shin walking was normal, "a little bit of balance difficulties with tandem gaiting," gait was within normal limits, normal muscle tone, intact cranial nerves, and no skin, endocrine, or oral and dental problems.  In evaluating the Veteran's cognitive impairment and other residuals of TBI not otherwise classified, the VA examiner stated that, although the Veteran had a complaint of mild memory loss, he had "no complaints of attention or concentration difficulties, and some complaints of problems with executive functions."  The Veteran "was somewhat vague about answering" whether he had problems with judgment.  He reported "he had made some wrong decisions as far as investments."  A history of 2 DUI's in the 1970's was reported.  The VA examiner concluded that the Veteran had mildly impaired judgment.  The Veteran's social interaction was "probably occasionally inappropriate."  He was oriented fully.  "Motor activity appears to be normal."  Because the Veteran stated that "he gets occasionally lost, and occasionally has problems reading maps," the VA examiner concluded that his visual spatial orientation "may be mildly impaired."  This examiner also concluded that the Veteran's subjective symptoms did not appear to interfere with his employment.  "At this point I would state that he has one or more neurobehavioral effects that occasionally interfered with workplace interaction, social interaction, or both but do not preclude them."  The Veteran was "able to communicate by spoken and written language, and could comprehend spoken and written language."  His consciousness was normal.  The impressions included mild TBI.

On VA outpatient treatment in September 2009, the Veteran's complaints included memory problems since an in-service MVA in 1964 and a loss of consciousness for 8 days due to a TBI "as well as recent depression, anxiety, withdrawal, [and] nightmares."  A history of a prior seizure was reported.  Physical examination showed he appeared depressed, a bilateral hand tremor, no cog-wheeling, and 5/5 motor strength.  The impressions included TBI in 1964 with psychiatric issues including PTSD, depression, and anxiety.

In November 2009, it was noted that the Veteran was being "evaluate[d] for effects of his traumatic brain injury that occurred as a result of an MVA during his active duty and also to evaluate for PTSD related to the event."  He denied any history of TBI after his in-service MVA.  With respect to the TBI he incurred as a result of his in-service MVA, the Veteran stated that:

This injury included [a loss of consciousness] and he was in a coma for at least 8 days....He experienced amnesia of the event and he still does not remember what happened during the day of the tragedy. What alarmed him and those close to him is that he had completely forgotten the accident and he was unaware that his friend who had been in the vehicle was killed. That day when he got up, he asked if his friend had stopped by because they were supposed to go out later. When the family informed the Veteran about what had happened, he was almost in disbelief....He was able to describe his recollection of the happenings starting from the time that he woke up...

He reported having only 1 seizure in his life.  Mental status examination of the Veteran showed full orientation, poor attention and focus, "very poor" short-term memory, extremely circumstantial and sometimes tangential thoughts, no psychomotor abnormalities, coherent speech that "was not pressured," no thought disorder "but he did express a guardedness and mild distrust for others," no delusions or hallucinations, suicidal or homicidal ideation, and fair judgment and insight.  The Axis I diagnoses were cognitive disorder secondary to TBI resulting from an in-service MVA and PTSD secondary to in-service MVA.

In May 2010, the Veteran's history of a TBI was noted.  The Veteran also "reported symptoms that reflect an unspecified anxiety disorder and unspecified depression.  Primary symptoms are anxiousness while driving, generalized worry about himself and his family, social isolation, irritability, and nightmares."  The VA clinician opined that "some of these symptoms may be artifacts of his closed head injury."

The Veteran has submitted several lay statements in support of his higher initial rating claim during the pendency of this appeal.  Although these statements largely are indecipherable, the Veteran appears to be contending that his service-connected TBI is more disabling than currently evaluated.

The Veteran testified at his October 2011 Board hearing that he incurred a head injury following his in-service MVA.  See Board hearing transcript dated October 23, 2011, at pp. 2-3.  He also testified that his current residuals of his in-service head injury included headaches, nightmares, social isolation, tremors, and a loss of balance.  Id., at pp. 4-6, 8.

On VA TBI examination in April 2012, the Veteran's complaints included "a loss of short- and long-term memory since 1964" when he was involved in an in-service MVA, problems with attention, intermittent dizziness "which he has had over the last few years, headaches since 1964, bilateral tinnitus since 1964, frequent insomnia," numbness of the left upper extremity, and "gait difficulties in that he occasionally drags his feet and occasional coordination and balance problems."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran denied any problems with vision, taste or smell, problems with speech, bowel or bladder problems, cranial nerve dysfunction, skin disorders, or endocrine dysfunction.  The VA examiner stated that there was "objective evidence on testing of moderate impairment of memory, attention, concentration or executive functions resulting in a moderate functional impairment."  Although the Veteran reported that he had poor judgment, he was unable to provide any examples to the VA examiner who concluded that the Veteran's judgment was mildly impaired.  This examiner also stated that the Veteran's social interaction was occasionally inappropriate based on the Veteran's report that "he gets into occasional arguments."  This examiner stated further that the Veteran "is occasionally disoriented to 1 of the 4 aspects of orientation."  The Veteran's motor activity "is normal most of the time, but mildly slowed secondary to tremor, not apraxia, bilateral in the upper extremities," right greater than left.  The Veteran has mildly impaired spatial orientation because he reported "difficulty reading maps."  The VA examiner stated that the Veteran "has 3 or more subjective symptoms that might mildly interfere with work, activities of daily living, or other close relationships."  Due to the Veteran's complaints of anxiety, depression, and mood swings "for many years," the VA examiner concluded that he had 1 or more neurobehavioral effects which interfered occasionally with workplace or social interaction or both but did not preclude either.  The Veteran communicated by spoken and written language and comprehended both.  His consciousness was normal.  A history of a seizure in the late 1970's or early 1980's was noted with no further seizures.  The Veteran stated that his headaches "began in 1964 shortly after his" in-service MVA although the VA examiner noted that the Veteran "is a somewhat poor historian.  He cannot tell me how many headaches he gets per week.  He tells me they last 30 minutes."  His headaches varied "in location, sometimes frontal, sometimes temporal, sometimes occipital.  He states the pain is constant at times, pulsating at times, and throbbing at times."  He denied any nausea, vomiting, sensitivity to light or sound, and reported "blurred vision occasionally with the headaches."  The Veteran would not describe the functional impact of his service-connected TBI on his employment.  "He tells me he works part-time now doing whatever work he can find, but I am again unable to get him to be more specific."

Physical examination in April 2012 showed upper and lower extremity strength "is grade 5- with the exception of his intrinsic muscles, which are grade 4+ bilaterally with a mild amount of intrinsic muscle atrophy," intact sensation to light touch, a positive Tinel's sign "for radiation of numbness into his thenar eminence bilaterally" at the wrist, "somewhat slow" rapid alternating movements of the bilateral lower extremities, bilateral dysmetria on finger-to-nose examination, heel-to-shin examination was intact, a markedly unsteady tandem gait, a somewhat slow natural gait with diminished arm swing bilaterally, intact cranial nerves, no evidence of spasticity, and bilateral hand tremors with movement, left greater than right.  The diagnosis was post-traumatic headaches.

Analysis

The Board finds that the preponderance of the evidence is against the claim for an initial disability rating greater than 10 percent prior to April 16, 2012, for the Veteran's service-connected TBI.  The Veteran has contended that his service-connected TBI has been totally disabling for many years, including prior to April 16, 2012.  His assertions regarding the alleged worsening of his service-connected TBI prior to April 16, 2012, are not supported by a review of the record evidence dated prior to that date, however.  The record evidence shows instead that, prior to April 16, 2012, the Veteran's service-connected TBI was manifested by, at worst, mild impairment in the facets of cognitive impairment and other residuals of a TBI due to such symptoms as memory loss, mildly impaired judgment, and occasionally inappropriate social interaction as seen on VA examination in February 2009.  There also is no record evidence of multi-infarct dementia with brain trauma such that an initial rating greater than 10 percent prior to April 16, 2012, is warranted under the former rating criteria for evaluating TBI.  See 38 C.F.R. §§ 4.124a, DC 8045, 9304 (effective prior to October 23, 2008).  Although there is evidence of more than mild impairment in cognitive functioning prior to April 16, 2012, because the Veteran current is in receipt of an initial 50 percent rating for his service-connected anxiety disorder based on overlapping symptomatology, and because this is a higher rating than he would be entitled to under the revised rating criteria for evaluating a TBI, an initial rating greater than 10 percent prior to April 16, 2012, for a service-connected TBI is not warranted under the revised rating criteria.  See 38 C.F.R. § 4.124a, DC 8045 (2013).

Both parties to the Joint Motion contended that the Board had erred in its April 2013 decision by not analyzing critically the Veteran's VA outpatient treatment report dated in November 2009 and determining whether the results obtained at that outpatient treatment visit "would be considered a part of an 'emotional/behavioral dysfunction' or 'psychiatric issue' that would not allow for evaluation under DC 8045."  See Joint Motion for Remand dated October 19, 2013, at pp. 3-4.  

As noted above, a review of the Veteran's November 2009 VA outpatient treatment note indicates that he was being "evaluate[d] for effects of his traumatic brain injury that occurred as a result of an MVA during his active duty and also to evaluate for PTSD related to the event."  Mental status examination of the Veteran showed full orientation, poor attention and focus, "very poor" short-term memory, extremely circumstantial and sometimes tangential thoughts, no psychomotor abnormalities, coherent speech that "was not pressured," no thought disorder "but he did express a guardedness and mild distrust for others," no delusions or hallucinations, suicidal or homicidal ideation, and fair judgment and insight.  The Axis I diagnoses were cognitive disorder secondary to TBI resulting from an in-service MVA and PTSD secondary to in-service MVA.

Having reviewed the Veteran's November 2009 VA outpatient treatment note, the Board finds that this evidence does not support assigning an initial rating greater than 10 percent prior to April 16, 2012, for the Veteran's service-connected TBI under the former rating criteria for evaluating a TBI.  The Board notes in this regard that the Veteran did not report, and the VA clinician who saw him in November 2009 did not note, any multi-infarct dementia associated with brain trauma or purely neurological disabilities such that an initial rating greater than 10 percent is warranted under the former rating criteria for evaluating a TBI.  See 38 C.F.R. §§ 4.124a, DCs 8045, 9304 (effective prior to October 23, 2008).  

The Veteran is in receipt of a 50 percent rating effective April 25, 2008, for service-connected anxiety disorder.  It appears that this rating was assigned based on overlapping manifestations of a cognitive disorder also attributable to his service-connected TBI that were noted on VA outpatient treatment in November 2009.  The Board notes in this regard that assigning more than 1 disability rating based on the same manifestations of a cognitive disorder is prohibited under the revised rating criteria for evaluating TBI.  See 38 C.F.R. § 4.124a, DC 8045, Note (1) (2013).  

Applying the revised rating criteria found in DC 8045 for evaluating a cognitive disorder to the findings obtained on VA outpatient treatment in November 2009, the Board finds no support for assigning an initial rating greater than 10 percent for the Veteran's service-connected TBI under these criteria.  See 38 C.F.R. § 4.124a, DC 8045 (2013).  As noted above, in November 2009, the Veteran had poor attention and focus, "very poor" short-term memory, and extremely circumstantial and sometimes tangential thoughts.  No thought disorder was present.  This suggests that the Veteran experienced at least mild functional impairment due to the memory and attention problems noted in November 2009, or a level 2 impairment under the memory, attention, concentration and executive functions facet for evaluating cognitive impairment.  Id.  The Veteran also had fair judgment and insight, suggesting no impairments in judgment and a level 0 impairment under the judgment facet for evaluating cognitive impairment.  Id.  Similarly, although the Veteran "express[ed] a guardedness and mild distrust for others," his social interactions were not deemed inappropriate by the VA clinician who saw him in November 2009.  This again suggests a level 0 impairment under the social interaction facet for evaluating cognitive impairment.  Id.  The Veteran was fully oriented and had no psychomotor abnormalities, no delusions, and no hallucinations.  This indicates a level 0 impairment under the orientation, motor activity, and visual spatial orientation facets for evaluating cognitive impairment.  Id.  

The Board acknowledges that the level 2 impairment under the memory, attention, concentration and executive functions facet for evaluating cognitive impairment is the level of the highest facet noted on VA outpatient treatment in November 2009.  The November 2009 VA clinician concluded that both the Veteran's cognitive disorder and PTSD were due to his in-service MVA which also caused him to experience a TBI.  This conclusion persuasively suggests that the Veteran experiences an overlap of manifestations of both his service-connected TBI and service-connected anxiety disorder (which includes his PTSD symptomatology).  The Board again notes that the Veteran already is in receipt of a 50 percent rating for his service-connected anxiety disorder.  Assuming for the sake of argument only that the Veteran's service-connected TBI could be assigned a higher 40 percent rating based on the level 2 impairment documented on VA outpatient treatment in November 2009, that rating is less than his current 50 percent rating for service-connected anxiety disorder.  The revised rating criteria indicate that a single disability rating should be assigned for manifestations which overlap "under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions."  See 38 C.F.R. § 4.124a, DC 8045, Note (1) (2013).  It appears that the diagnostic criteria for evaluating mental disorders, including anxiety disorder, "allows the better assessment of overall impaired functioning due to both conditions" because the Veteran's symptomatology warrants a 50 percent rating under those criteria.  See also 38 C.F.R. § 4.130, DC 9413 (2013).  Accordingly, contrary to the argument advanced in the Joint Motion for Remand, the November 2009 VA outpatient treatment record does not support assigning an initial rating greater than 10 percent prior to April 16, 2012, for the Veteran's service-connected TBI under the revised rating criteria for evaluating a TBI.

The remaining evidence of record also does not support assigning an initial rating greater than 10 percent prior to April 16, 2012, for the Veteran's service-connected TBI under the revised rating criteria for evaluating a TBI.  See 38 C.F.R. § 4.124a, DC 8045 (2013).  The Veteran himself reported on VA examination in February 2009 that he had no weakness or paralysis, fatigue, mobility problems, decreased attention and concentration, speech or swallowing difficulties, bowel or bladder problems, erectile dysfunction, visual or hearing problems, decreased sense of taste or smell, hypersensitivity to sound or light, and heat or cold intolerance.  He also reported that his symptoms were stable.  He denied that his symptoms had any effect on his activities of daily living.  

In evaluating the Veteran's cognitive impairment and other residuals of TBI not otherwise classified, the February 2009 VA examiner stated that, although the Veteran complained of mild memory loss, he had "no complaints of attention or concentration difficulties, and some complaints of problems with executive functions."  This equates to a level 0 impairment under the memory, attention, concentration and executive functions facet for evaluating cognitive impairment.  Id.  The Veteran "was somewhat vague about answering" whether he had problems with judgment.  He reported "he had made some wrong decisions as far as investments."  The VA examiner concluded that the Veteran had mildly impaired judgment.  This equates to a level 1 impairment under the judgment facet for evaluating cognitive impairment.  Id.  The Veteran's social interaction was "probably occasionally inappropriate."  This indicates a level 1 impairment under the social interaction facet for evaluating cognitive impairment.  Id.  He was oriented fully.  "Motor activity appears to be normal."  These findings merit a level 0 impairment under the orientation and motor activity facets for evaluating cognitive impairment.  Id.  Because the Veteran stated that "he gets occasionally lost, and occasionally has problems reading maps," the VA examiner concluded that his visual spatial orientation "may be mildly impaired."  This suggests a level 1 impairment under the visual spatial orientation facet for evaluating cognitive impairment.  Id.  This examiner also concluded that the Veteran's subjective symptoms did not appear to interfere with his employment which indicates a level 0 impairment under the subjective symptoms facet for evaluating cognitive impairment.  Id.  "At this point I would state that he has one or more neurobehavioral effects that occasionally interfered with workplace interaction, social interaction, or both but do not preclude them."  The Veteran was "able to communicate by spoken and written language, and could comprehend spoken and written language."  These findings all support a level 0 impairment under the neurobehavioral effects and communication facets for evaluating cognitive impairment.  Id.  His consciousness was normal.  The February 2009 VA examiner concluded that the Veteran's TBI was mildly disabling.  

A different VA clinician noted on outpatient treatment in May 2010 that the Veteran also "reported symptoms that reflect an unspecified anxiety disorder and unspecified depression.  Primary symptoms are anxiousness while driving, generalized worry about himself and his family, social isolation, irritability, and nightmares."  The Board notes that this symptomatology is included in the 50 percent rating currently assigned for the Veteran's service-connected anxiety disorder.  The May 2010 VA clinician opined that "some of these symptoms may be artifacts of his closed head injury" or service-connected TBI although this clinician did not provide further explanation for this opinion.

In summary, the Board finds that the evidence does not support assigning an initial rating greater than 10 percent prior to April 16, 2012, for the Veteran's service-connected TBI.  The Veteran appears to be compensated appropriately for the level of disability that he experiences as a result of his service-connected TBI prior to April 16, 2012.  Although VA outpatient treatment during this time period noted the presence of psychiatric issues, to include anxiety and PTSD, associated with the Veteran's service-connected TBI, consideration of his emotional/behavioral dysfunction due to service-connected TBI is not required in determining the appropriate disability rating based on facets of his cognitive impairment.  See 38 C.F.R. § 4.124a, DC 8045 (2013).  The psychiatric symptomatology that the Veteran experienced during this time period also is captured in the initial 50 percent rating assigned for his service-connected anxiety disorder.  The Veteran finally has not identified or submitted any evidence, to include a medical nexus, which demonstrates his entitlement to a higher initial rating during this time period.  Thus, the Board finds that the criteria for an initial rating greater than 10 percent prior to April 16, 2012, for a TBI have not been met.

The Board finally finds that consideration of additional staged ratings is not warranted for the Veteran's service-connected TBI.  As discussed above, the Veteran is compensated appropriately for the level of disability that he experiences due to his service-connected TBI for the time period considered on appeal.  It appears that a higher initial 70 percent rating was assigned effective April 16, 2012, for the Veteran's service-connected TBI because of the worsening disability he experienced as of that date.  And, as explained below, the Veteran withdrew his appeal for an initial rating greater than 70 percent effective April 16, 2012, for his service-connected TBI.  Thus, consideration of additional staged ratings is not warranted.  See Fenderson, 12 Vet. App. at 119.

Dismissal of Higher Initial Rating Claim for a TBI Effective April 16, 2012

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

As noted in the Introduction, in November 2012 correspondence included in the Veteran's VBMS paperless claims file, the RO received notification from the Veteran, through his authorized representative, that a withdrawal of his appeal for an initial rating greater than 70 percent effective April 16, 2012, for a TBI is requested.  This document was not present in the Veteran's VBMS paperless claims file at the time of the Board's April 2013 decision.  It is not clear from a review of the Veteran's VBMS paperless claims file why this document was not scanned in to VBMS until after the Board's April 2013 decision.  

As also noted in the Introduction, both parties to the Joint Motion for Remand stated that the Veteran "expressly withdraws" his appeal for an initial rating greater than 70 percent effective April 16, 2012, for his service-connected TBI.  See Joint Motion for Remand dated October 9, 2013, at pp. 1.  There remain no allegations of errors of fact or law for appellate consideration with respect to this claim.  Accordingly, the Board does not have jurisdiction to review the Veteran's claim for an initial rating greater than 70 percent effective April 16, 2012, for his service-connected TBI and it is dismissed.

	
ORDER

Entitlement to an initial rating greater than 10 percent prior to April 16, 2012, for a TBI is denied.

Entitlement to an initial rating greater than 70 percent effective April 16, 2012, for a TBI is dismissed.


REMAND

The Veteran seeks higher initial ratings for his service-connected anxiety disorder and his service-connected Parkinson's disease and all of its service-connected residuals (peripheral neuropathy in all of his extremities, balance impairment with bradykinesia, loss of automatic movements, speech changes, and sexual dysfunction).  He also seeks earlier effective dates for the grant of service connection for each of these disabilities.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying 18 claims can be adjudicated.

As noted in the Introduction, in a February 2013 rating decision, the RO granted service connection for anxiety disorder, assigning a 50 percent rating effective August 25, 2008.  The Veteran disagreed with this decision in a letter from his attorney dated on November 11, 2013, and date-stamped as received by the RO on November 15, 2013, seeking a higher initial rating for service-connected anxiety disorder and an earlier effective date for the grant of service connection for this disability.  As also noted in the Introduction, in a May 2013 rating decision, the RO granted the Veteran's claims of service connection for Parkinson's disease peripheral neuropathy of the right upper extremity, assigning a 30 percent rating effective April 10, 2012, Parkinson's disease balance impairment with bradykinesia, assigning a 30 percent rating effective April 10, 2012, Parkinson's disease peripheral neuropathy of the left upper extremity, assigning a 20 percent rating effective April 10, 2012, Parkinson's disease peripheral neuropathy of the right lower extremity, assigning a 10 percent rating effective April 10, 2012, Parkinson's disease peripheral neuropathy of the left lower extremity, assigning a 10 percent rating effective April 10, 2012, Parkinson's disease loss of automatic movements, assigning a 10 percent rating effective April 10, 2012, and for Parkinson's disease speech changes and Parkinson's disease sexual dysfunction, assigning zero percent ratings for each of these disabilities effective April 10, 2012.  The Veteran disagreed with this decision in a letter from his attorney dated on October 1, 2013, and date-stamped as received by the RO on November 15, 2013, with respect to the initial ratings assigned for his service-connected Parkinson's disease and its residuals and requested earlier effective dates for the grant of service connection for each of these disabilities.  It is not clear from a review of the Veteran's VBMS paperless claims file why it apparently took several weeks for the October 2013 letter to reach the RO.

The Board again notes that the Veteran revoked the POA in favor of his former attorney in February 2014 and appointed DAV as his new representative before VA.

The Board observes in this regard that, to date, the RO has not issued a Statement of the Case (SOC) on any of the 18 claims listed above.  Where a claimant files a notice of disagreement and the RO has not issued an SOC, the issue must be remanded to the RO for an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  Thus, on remand, the RO should issue an SOC on the issues of entitlement to an initial rating greater than 50 percent for anxiety disorder, entitlement to an initial rating greater than 30 percent for Parkinson's disease peripheral neuropathy of the right upper extremity, entitlement to an initial rating greater than 30 percent for Parkinson's disease balance impairment with bradykinesia, entitlement to an initial rating greater than 20 percent for Parkinson's disease peripheral neuropathy of the left upper extremity, entitlement to an initial rating greater than 10 percent for Parkinson's disease peripheral neuropathy of the right lower extremity, entitlement to an initial rating greater than 10 percent for Parkinson's disease peripheral neuropathy of the left lower extremity, entitlement to an initial rating greater than 10 percent for Parkinson's disease loss of automatic movements, entitlement to an initial compensable rating for Parkinson's disease speech changes, entitlement to an initial compensable rating for Parkinson's disease sexual dysfunction, entitlement to an earlier effective date than April 25, 2008, for a grant of service connection for anxiety disorder, entitlement to an earlier effective date than April 10, 2012, for a grant of service connection for Parkinson's disease peripheral neuropathy of the right upper extremity, entitlement to an earlier effective date than April 10, 2012, for a grant of service connection for Parkinson's disease balance impairment with bradykinesia, entitlement to an earlier effective date than April 10, 2012, for a grant of service connection for Parkinson's disease peripheral neuropathy of the left upper extremity, entitlement to an earlier effective date than April 10, 2012, for a grant of service connection for Parkinson's disease peripheral neuropathy of the right lower extremity, entitlement to an earlier effective date than April 10, 2012, for a grant of service connection for Parkinson's disease peripheral neuropathy of the left lower extremity, entitlement to an earlier effective date than April 10, 2012, for a grant of service connection for Parkinson's disease loss of automatic movements, entitlement to an earlier effective date than April 10, 2012, for a grant of service connection for Parkinson's disease speech changes, and entitlement to an earlier effective date than April 10, 2012, for a grant of service connection for Parkinson's disease sexual dysfunction.  This SOC should be issued to the Veteran and his current service representative, DAV.

The Board next finds that, because adjudication of the 18 higher initial rating and earlier effective date claims being remanded (as discussed above) likely will impact adjudication of his TDIU claim, the Veteran's TDIU claim is inextricably intertwined with the other claims being remanded to the AOJ.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  The Board notes in this regard that, to date, the development requested in its April 2013 remand concerning the Veteran's TDIU claim has not been completed.  The Board's remand of the Veteran's TDIU claim was not disturbed by the Court's October 2013 Order granting the Joint Motion so the AOJ is required to comply with the Board's prior remand directives concerning the Veteran's TDIU claim.  See Joint Motion for Remand dated October 19, 2013, at pp. 1; see also Board decision dated April 24, 2013, at pp. 26-27.  The Board also notes that, because the Veteran has been in receipt of a 100 percent scheduler rating since April 16, 2012, he is not entitled to consideration of a TDIU effective on and after that date.  In any event, adjudication of the Veteran's TDIU claim must be deferred pursuant to the Court's decision in Harris.

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC to the Veteran and his service representative on the claims of entitlement to an initial rating greater than 50 percent for anxiety disorder, entitlement to an initial rating greater than 30 percent for Parkinson's disease peripheral neuropathy of the right upper extremity, entitlement to an initial rating greater than 30 percent for Parkinson's disease balance impairment with bradykinesia, entitlement to an initial rating greater than 20 percent for Parkinson's disease peripheral neuropathy of the left upper extremity, entitlement to an initial rating greater than 10 percent for Parkinson's disease peripheral neuropathy of the right lower extremity, entitlement to an initial rating greater than 10 percent for Parkinson's disease peripheral neuropathy of the left lower extremity, entitlement to an initial rating greater than 10 percent for Parkinson's disease loss of automatic movements, entitlement to an initial compensable rating for Parkinson's disease speech changes, entitlement to an initial compensable rating for Parkinson's disease sexual dysfunction, entitlement to an earlier effective date than April 25, 2008, for a grant of service connection for anxiety disorder, entitlement to an earlier effective date than April 10, 2012, for a grant of service connection for Parkinson's disease peripheral neuropathy of the right upper extremity, entitlement to an earlier effective date than April 10, 2012, for a grant of service connection for Parkinson's disease balance impairment with bradykinesia, entitlement to an earlier effective date than April 10, 2012, for a grant of service connection for Parkinson's disease peripheral neuropathy of the left upper extremity, entitlement to an earlier effective date than April 10, 2012, for a grant of service connection for Parkinson's disease peripheral neuropathy of the right lower extremity, entitlement to an earlier effective date than April 10, 2012, for a grant of service connection for Parkinson's disease peripheral neuropathy of the left lower extremity, entitlement to an earlier effective date than April 10, 2012, for a grant of service connection for Parkinson's disease loss of automatic movements, entitlement to an earlier effective date than April 10, 2012, for a grant of service connection for Parkinson's disease speech changes, and entitlement to an earlier effective date than April 10, 2012, for a grant of service connection for Parkinson's disease sexual dysfunction.  A copy of any SOC issued should be included in the claims file.  These claims should be returned to the Board for further appellate consideration only if the Veteran perfects a timely appeal.

2.  Thereafter, review all evidence received since the last prior adjudication and readjudicate the Veteran's TDIU claim, to include conducting all of the development requested in the Board's April 2013 remand of this claim.  If the Veteran's TDIU claim remains denied, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to this claim.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the Veteran's TDIU claim should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


